--------------------------------------------------------------------------------

EXHIBIT 10.1
 
[image0.jpg]


November 20, 2013
Andrew J. Thomas
Craft Brew Alliance, Inc.
929 North Russell Street
Portland, OR 97227


Dear Andy:
 
Subject:                          Employment
 
This letter amends and restates your employment letter dated June 1, 2011, and
supersedes and replaces any prior offer letter or other agreement regarding your
employment by Craft Brew Alliance, Inc. (the "Company"), effective January 1,
2014 (the "Effective Date").  The purpose of this letter is to set forth our
understanding about your continued employment with the Company as its Chief
Executive Officer as of the Effective Date.
 
Your employment will be "at-will," which means you or the Company may end the
employment relationship at any time.  Our mutual agreement regarding your
salary, severance, and other benefits and obligations is set forth below.
 
Compensation and Benefits
 
As of the Effective Date, your annual base salary rate will be $400,000 (before
standard tax withholdings and other payroll deductions).  Your base salary level
will be reviewed annually for adjustment beginning January 1, 2015, by the
Compensation Committee of the Company's Board of Directors (the "Board"), with
salary adjustments, if any, generally made effective as of April 1.  In
addition, you are entitled to participate in all of the Company's employee
benefit programs for which you are eligible, including long-term incentive
awards approved by the Compensation Committee for executive officers from time
to time.
 
You will be eligible for a yearly bonus payable following certification of the
Company's financial results for the prior fiscal year under the Company's Annual
Cash Incentive Bonus Plan for Executive Officers.  Your target bonus amount for
2014 will be $250,000.  The bonus target amount in future years will be
determined by the Compensation Committee.  All or a portion of target bonus
amounts may be conditioned upon achieving certain performance targets approved
by the Compensation Committee or the Board.  You must remain employed through
the payment date to be eligible for a bonus.
 

--------------------------------------------------------------------------------

Andrew J. Thomas
November 20, 2013
Page 2


Severance
 
In the event that your employment with the Company is terminated by the Company
for any reason other than "for cause" or terminated by you due to "good reason,"
the Company will provide you with severance benefits for 12 months (the
"Severance Period"), commencing on the day following termination and payable in
accordance with the Company's normal payroll schedule.  Severance will be
payable based on your weekly base salary rate in effect at the date of
termination.  In addition, with respect to a termination described in this
paragraph occurring prior to January 1, 2016, you will be paid an additional
severance amount (“Additional Severance”) in a lump sum on or before March 15 of
the calendar year after the year in which your employment terminated.  For a
termination prior to January 1, 2015, the Additional Severance amount is equal
to your annual base salary in effect on the date of termination, and for a
termination on or after January 1, 2015, but prior to January 1, 2016, the
Additional Severance amount is equal to one-half of your annual base salary in
effect on the date of termination.  The payment of Additional Severance is
intended to be a "short-term deferral" within the meaning of Treasury Regulation
Section 1.409A-1(b)(4).
 
In addition, the Company will promptly (in no event later than March 15 of the
calendar year after the year in which your employment terminated) make a cash
payment to you in an amount equal to 100% of your unused Paid Time Off ("PTO")
hours accrued through the date of termination in accordance with the provisions
of the Company's PTO Plan then in effect.
 
If you become entitled to severance benefits under this agreement, the Company
will also continue to provide you, for the Severance Period, the same health
benefits as were being provided to you at the time of termination; provided,
however, that such benefits shall terminate in the event you find new employment
with comparable health coverage.  Notwithstanding the forgoing, for a
termination entitling you to severance occurring prior to January 1, 2016, the
“Severance Period” for purposes of the continuation of health benefits will be
(a) 24 months for a termination prior to January 1, 2015 or (b) 18 months for a
termination on or after January 1, 2015, but prior to January 1, 2016.  The
foregoing health benefits may be satisfied by payment of COBRA premiums on your
behalf or, for any period when COBRA is not available to you, cash payments to
you in an amount equal to the periodic COBRA or health insurance premium last
paid on your behalf.
 
For purposes of this letter, "for cause" means that (i) you have engaged in
conduct which has substantially and adversely impaired the interests of the
Company, or would be likely to do so if you were to remain employed by the
Company; (ii) you have engaged in fraud, dishonesty or self-dealing relating to
or arising out of your employment with the Company; (iii) you have violated any
criminal law relating to your employment or to the Company; (iv) you have
engaged in conduct which constitutes a material violation of a significant
Company policy or the Company's Code of Ethics, including, without limitation,
violation of policies relating to discrimination, harassment, use of drugs and
alcohol and workplace violence; or (v) you have repeatedly refused to obey
lawful directions of the Company's Board of Directors, including failing to
maintain your primary residence no further than 50 miles from the Company's
principal office within six months after the Board makes such a direction.
 
For purposes of this letter, "good reason" means the occurrence of one or more
of the following events without your consent:  (a) a material reduction in your
authority, duties, or responsibilities as the Company's Chief Executive Officer;
or (b) a material reduction in the authority, duties, or responsibilities of the
person or persons to whom you report (including, if applicable, a requirement
that you report to a Company officer or employee instead of reporting directly
to the Company's Board of Directors); provided, however, that "good reason"
shall only be deemed to have occurred if:  (i) within 90 days after the initial
existence of the circumstances constituting "good reason," you provide the
Company with a written notice describing such circumstances, (ii) the Company
fails to cure the circumstances within 30 days after the Company receives your
notice, and (iii) you terminate your employment with the Company and all the
members of the Company's controlled group within 90 days of the date of your
notice.

--------------------------------------------------------------------------------

Andrew J. Thomas
November 20, 2013
Page 3
 
For purposes of this letter, a termination of your employment will be deemed to
occur only when or if there has been a "separation from service" as such term is
defined in Treasury Regulation Section 1.409A-1(h).
 
If, during the Severance Period, you become employed or associated with a
brewing or other company that the Company determines, in its reasonable
discretion, is a competitor of the Company or the portion of Anheuser-Busch,
Inc.'s business relating to alcoholic beverages, your severance payments and
benefits under this letter agreement will terminate as of the effective date of
such employment or association.  The forgoing shall not be interpreted as
superseding or replacing any provision of the Employee Noncompetition and
Nondisclosure Agreement between you and the Company dated November 20, 2013.
 
The total amount of severance payments and other benefits (except benefits
designated as "short-term deferral" payments or as described in Treasury
Regulation Sections 1.409A-1(a)(5) or 1.409A-1(b)(9)(v)) provided to you
pursuant to this letter agreement shall not exceed two times the lesser of
(i) the sum of your annualized compensation based upon your annual salary in the
year preceding the year in which your employment is terminated (adjusted for any
increase during that year that was expected to continue indefinitely if your
employment had not terminated) or (ii) the applicable dollar limit under
Section 401(a)(17) of the Internal Revenue Code for the calendar year in which
your employment is terminated.
 
The severance payments and other benefits under this letter are intended to be
exempt from the requirements of Section 409A of the Internal Revenue Code by
reason of all payments under this letter agreement being either "short-term
deferrals" within the meaning of Treasury Regulation Section 1.409A-1(b)(4) or
separation pay due to involuntary separation from service under Treasury
Regulation Section 1.409A-1(b)(9)(iii).  All provisions of this letter shall be
interpreted in a manner consistent with preserving these exemptions.
 
The Company will require you to execute an appropriate general release of claims
that you may have relating to your employment at the Company and termination of
your employment as a condition to your receipt of any severance payments or
other benefits other than those required by law or provided to employees
generally.  If such general release of claims is not executed within 30 days
following the date your employment with the Company is terminated, all severance
payments and other benefits payable after such 30‑day period will be forfeited,
and you agree to repay any severance payments, and the value of other benefits,
paid to you during such period.

--------------------------------------------------------------------------------

Andrew J. Thomas
November 20, 2013
Page 4
 
Code of Conduct
 
By your signature below, you agree to comply with the Company's Code of Conduct
and Ethics as in effect from time to time, and to be subject to the Company's
policies and procedures in effect from time to time for senior executives of the
Company.
 
We appreciate your continued efforts on behalf of the Company and look forward
to having you as a member of our team for years to come.
 
 
Sincerely,
 
 
 /s/ Kurt R. Widmer
 
Kurt R. Widmer
 
Chairman of the Board
Acknowledged and Agreed:
 
 
/s/ Andrew J. Thomas
Date: November 20, 2013
Andrew J. Thomas
 






--------------------------------------------------------------------------------